Citation Nr: 1131860	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-37 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to a disability rating higher than 20 percent for a low back strain.   

3.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision denied service connection for bilateral carpal tunnel syndrome but granted the Veteran's claim for service connection for PTSD and assigned an initial disability rating of 30 percent, retroactively effective from November 20, 2007, the date of receipt of the Veteran's claim.  This rating decision also increased the Veteran's low back strain disability rating to 10 percent, effective from November 20, 2007.  

Thereafter, during the pendency of his appeal, a September 2009 rating decision increased the Veteran's rating for his PTSD to 50 percent and increased his rating for his low back strain to 30 percent, both still retroactively effective from November 20, 2007.  The Veteran has continued to appeal both the initial rating assigned for his PTSD and also the current rating for his low back strain.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is going ahead and deciding the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  However, the Veteran's claims concerning a higher initial disability rating for PTSD and an increased disability rating for the low back strain are addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is competent and credible evidence showing the Veteran began experiencing bilateral carpal tunnel syndrome while in the military and that he has continued to experience the effects of this condition since his discharge from service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's bilateral carpal tunnel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran contends that he began experiencing carpal tunnel syndrome, which he described as numbness in his hands, while in the military, and that he has continued to experience the effects of this condition rather continuously since his discharge from service.  And after reviewing the relevant medical and other evidence of record, the Board agrees and finds this evidence supports his claim for service connection.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the evidence reveals that the Veteran suffers from bilateral carpal tunnel syndrome as evidenced by the diagnosis of this disorder in a September 2007 VA treatment record.  However, the Veteran has received treatment for a bilateral wrist disorder since July 2006, when he was issued bilateral hand splits, so from about one and one half years following his discharge from service in January 2005 until the present.

The Veteran's service treatment records (STRs) from do not specifically mention any complaints of numbness in the hands or any other relevant symptomatology commonly associated with carpal tunnel syndrome.  However, as he has repeatedly stated that he began experiencing numbness while in the military as a result of heavy weight lifting and loading ordnances.  And, the Board notes that the Veteran's military occupational specialty was as an aviation ordnance technician, which requires inspecting and maintaining the mechanical and electrical armaments for aircrafts.   

Further, the Veteran has submitted several lay statements from his wife, brother, parents, and his mother-in-law, all attesting to the fact he began experiencing numbness of the hands and arms, along with other problems, while in the military.  The Veteran's recurrent symptoms were described as a slight shaking in the arms, pain and the inability to use his hands for about 15 minutes upon awakening due to tremors or completely numbness.  So, by all accounts there are other objective indications of carpal tunnel syndrome beginning during the Veteran's military service and continuing since so as to, in turn, establish continuity of symptomatology and this required linkage to his service.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements - that is, to etiologically link the current disability to the disability shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran's own statements and those supporting lay statements described above are competent evidence of the type of symptoms suggestive of carpal tunnel, both initially during his military service and on an ongoing basis during the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  These written statements also are credible since his continuous complaints and treatments for this disorder are documented throughout the record since July 2006.  And because this supporting lay evidence is both competent and credible, it is probative of his claim that he had carpal tunnel syndrome during his service and that it has persisted during the years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran began experiencing carpal tunnel syndrome while in the military, and that this condition has persisted during the years since to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is granted.  



REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claims of entitlement to increased ratings for his low back strain and PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, concerning the Veteran's claim of entitlement to an initial rating higher than 50 percent for his PTSD, he was last examined for VA compensation purposes in April 2008, so more than 3 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability (since granted).  So that evaluation primarily concerned the etiology of this disability, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the downstream issue of whether the initial rating the RO assigned for this disability is most appropriate.  

Moreover, the Veteran's low back strain was last examined for compensation purposes in November 2007, so almost 4 years ago.  The most recent private treatment records for his back disability are from Dr. N.H. in August 2007 and the most recent VA outpatient treatment records for both disabilities are from September 2009.  The Veteran alleges his disabilities are worse than his current disability ratings reflect.  And, when a Veteran claims that his conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his PTSD and low back strain disabilities.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his low back strain, specifically from Dr. N.H. since August 2007, but also from VA.  Further, ask the Veteran if he has received any additional treatment for his PTSD either from VA or privately.  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for additional VA compensation examinations to reassess the severity of his disabilities for his low back strain and PTSD in accordance with the relevant rating criteria found in Diagnostic Codes 5237 and 9411, respectively.  He is hereby advised that failure to report for this scheduled VA examinations, without good cause, may have adverse consequences on his claims for higher ratings.  38 C.F.R. § 3.655.  

The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history. 

3.  Then readjudicate the claims in light of any additional evidence that has been submitted or obtained, including the VA compensation examinations.  If additional compensation is not granted to his satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


